Citation Nr: 0212644	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  94-44 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a conversion disorder 
manifested by paralysis of the lower extremities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from October 1979 to August 
1980.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas. 

This case was previously before the Board.  An unappealed 
June 1981 rating decision denied the veteran's claim of 
entitlement to service connection for conversion reaction 
paraplegia.  In September 1996, the Board declined to reopen 
the claim after determining that new and material evidence 
had not been submitted.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in February 1999, the Court vacated the 
Board's September 1996 decision and remanded the case for 
further development.  In August 1999, the Board reopened the 
veteran's claim and remanded the case to the RO for 
additional development.  Although that development has been 
completed, recent legislation concerning the duty to assist 
required that additional development be undertaken, and that 
was directed in a May 2001 remand by the Board.  The 
additional development has been accomplished and the case is 
again before the Board.


FINDING OF FACT

The evidence does not demonstrate that the veteran has 
conversion disorder manifested by paralysis of the lower 
extremities that is causally related to the veteran's service 
or to any incident of service.


CONCLUSION OF LAW

Conversion disorder manifested by paralysis of the lower 
extremities was not incurred in or aggravated by service nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§ 1112, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 307, 3.309, (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Board finds that the duties and obligations under the 
VCAA have in fact been met with regard to the claim of 
service connection for conversion disorder manifested by 
paralysis of the lower extremities.  The veteran has 
undergone VA examinations, expert opinions have been 
obtained, and the veteran's treatment records have been 
obtained.  The veteran has been informed of all pertinent 
laws and regulations through the past statement of the case 
as well as the supplemental statements of the case (SSOC), 
and the Board notes that the veteran has been provided notice 
and assistance as required in the VCAA in the SSOC issued in 
June 2002.  

II.  Service Connection Claim

The veteran is seeking service connection for a conversion 
disorder manifested by paralysis of the lower extremities.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2001).  Where a veteran served 
continuously for ninety days or more during a period of war 
or after December 31, 1946, and certain diseases, including a 
psychosis, become manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  If a 
condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for disease which is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In this case, the veteran's service medical records do not 
include a diagnosis of a conversion disorder manifested by 
paralysis of the lower extremities.  However, the veteran was 
seen in February 1980 for a tingling sensation in his hands 
and feet accompanied by chills.  He reported that he had to 
sit down during physical training because "things began to 
go black."  Nonetheless, no diagnosis was provided.  The 
next notation involving the lower extremities refers to 
treatment in 1980 for a sprained ankle and a contusion of the 
back and right thigh.  In the 1980's the veteran was treated 
for severe alcohol abuse.  Nevertheless, no other psychiatric 
problems were shown in service. 

The veteran first reported paralysis of the lower extremities 
within six months after his separation from active duty.  In 
January 1981, the veteran was seen at Naples Community 
Hospital for complaints involving paralysis of the legs.  The 
diagnosis was conversion hysteria and paralysis of the lower 
extremities.  In March 1991, he was admitted to the 
Gainesville VA Medical Center (VAMC) for complaints of back 
pain after slipping on a banana peel and falling on his back.  
It was noted that he had had back problems in service, and 
that he had experienced a two-week history of paraparesis, 
which spontaneously resolved.  As X-rays of the back were 
negative, the veteran's complaints were attributed to a 
conversion reaction.  Medical records from the Long Beach 
VAMC also include a diagnosis of conversion reaction with 
paralysis of the lower extremities.

The veteran was admitted to the Santa Ana Western Medical 
Center in February 1986 after receiving a gunshot wound to 
the right abdomen with an exit wound at the right lower back.  
In February 1991, the veteran was seen at Stormont-Vail 
Regional Medical Center for anesthetic complaints from the 
belt line down.  No evidence of bladder or bowel dysfunction 
was reported.  Testing to determine the cause of bilateral 
lower extremity weakness showed only a "lack of effort" on 
the veteran's part.  It was thus determined that there was no 
medical reason for his hospitalization.  Nevertheless, he 
remained hospitalized where he was observed by nurses to 
ambulate independently from his bed to his wheelchair to the 
commode, during which time his lower extremities maintained 
their posture.  The diagnosis at discharge was hysterical 
versus voluntary weakness.

VA outpatient treatment reports dated from 1991 to 2000 
include diagnoses of probable recurrent episodes of 
paraplegia due to transverse myelitis caused by spinal-type 
multiple sclerosis, neurogenic bladder and diplopia secondary 
to multiple sclerosis, L3-L5 with minimal diffuse bulging 
annulus associated with minimal compression of the thecal 
sac, depression, generalized anxiety, and conversion 
disorder.  VA examination reports dated in 1993 also include 
diagnoses of possible multiple sclerosis, possible conversion 
disorder versus malingering disorder, adjustment disorder 
with depression, and low back pain with no evidence of 
radiculopathy.

The veteran was afforded a VA peripheral nerves examination 
in March 2000 to determine the nature and extent of his 
complaints involving paralysis of the lower extremities.  
Based on a review of the claims file, an interview with the 
veteran, and findings from physical examination, the examiner 
determined that the veteran's description of episodic 
paraplegic attacks were consistent with either a conversion 
disorder or acute myelopathy.  The examiner further indicated 
that there was no indication in the record that these 
episodes were incurred in or aggravated by the veteran's 
period of military service, as the first episode did not 
occur until after discharge.  The examiner then recommended 
that the veteran undergo Magnetic Resonance Imaging (MRI) of 
the thoracic and cervical spine to rule out the possibility 
that these episodes represent a transverse myelitis or 
vascular malformation of the spinal cord such as an 
arteriovenous malformation (AVM).  It also was recommended 
that electromyographic (EMG) and nerve conduction velocity 
(NCV) studies of the right lower extremity be performed to 
rule out the possibility of peripheral neuropathy as the 
cause of his sensory symptoms.  The distribution of the 
sensory loss keeping to the belt line was inconsistent with 
an organic deficit but may represent embellishment of an 
underlying organic deficit caused by perinephrial neuropathy, 
radiculopathy or spinal stenosis.  

In an addendum report, it was noted that EMG and NCV studies 
revealed no peripheral neuropathy or abnormality involving 
the peripheral nerves.  However, it was noted that the 
veteran's description of episodic paraplegia may be due to a 
cervical myelopathy secondary to cord compression from a 
protruding intervertebral disk.  It was thus recommended that 
the veteran be referred to neurosurgery to determine if they 
agreed.  

The veteran also underwent a VA psychiatric examination in 
March 2000, at which time a VA examiner attributed the 
veteran's complaints to a diagnosis of conversion disorder.  
In rendering this diagnosis, the examiner noted that the 
veteran's paralysis occurred after stressful events.  For 
instance, it was noted that the veteran first experienced 
paralysis shortly after service when he was attacked by 
several men.  Paralysis also occurred when he argued with his 
wife, when his children were taken from him by social 
services, and when experiencing financial problems.  In 
rendering this conclusion, the examiner cited the medical 
opinion contained in the March 2000 peripheral nerves 
examination report that the veteran's paraplegic attacks were 
consistent with either a conversion disorder or acute 
myelopathy.  The examiner then noted that an MRI study showed 
"no significant abnormality." 

The record also reflects that the veteran received treatment 
at the Wichita VAMC in July 2000 for diagnoses including 
syncope and collapse, conversion disorder, generalized 
anxiety disorder, depressive disorder, cervical spondylosis 
with myelopathy, and conversion disorder noted to be first 
diagnosed in 1998.  

In order to obtain more probative medical opinion evidence as 
to whether the veteran's complaints involving paralysis of 
the lower extremities were related to a conversion disorder, 
and, if so, whether such disorder was incurred in service, 
the Board ordered an examination by a team of two physicians 
consisting of a neurologist and a psychiatrist.  

The examination ordered by the Board was performed at the 
Wichita VAMC in May 2002.  A neurologist as well as a 
psychiatrist examined the veteran at that time.  The claims 
file was reviewed initially by the neurologist and the 
veteran's pertinent medical history was noted.  At the 
examination, the veteran had minimal symptoms other than 
sensory loss in the legs.  No significant weakness or bowel 
or bladder difficulties were noted.  The veteran did indicate 
an inability to achieve an erection for several years.  The 
veteran was alert and his memory for recent and remote events 
was good.  His attention and concentration were good.  There 
was no evidence of muscle atrophy in the upper or lower 
extremities.  There was good bulk and normal tone.  Strength 
in the upper and lower extremities was normal.  Sensation was 
decreased in the lower extremities, with vibratory sensation 
absent in the lower extremities up to the knees bilaterally.  
Position sense was absent in the toes.  There was normal gait 
once he stood up.  The examiner pointed out it was impossible 
to state whether the complaint of intermittent paraplegia was 
due to conversion disorder or a pathological disorder causing 
a transient myelopathy.  That would have to be determined 
when the veteran presented with the specific symptoms.  
However, lack of certain objective indicators (no abnormality 
on MRI, lack of the complained of anesthesia following 
specific dermatomes) led the neurologist to opine that there 
was a 50 percent likelihood or greater that the complaint of 
paralysis was due to conversion disorder.  Thus, the examiner 
found a 50 percent likelihood or greater that the sensory 
complaints could be due to conversion disorder.  

Finally, with regard to whether the conversion disorder was 
incurred in service, it was observed that the first episode 
occurred after service, but that the underlying emotional 
disturbance or psychiatric disorder that led to the 
conversion disorder may have been present when the veteran 
was in service.  

In the part of the examination report signed by the 
psychiatrist, it was opined that it was more than 50 percent 
likely that the veteran's conversion disorder caused his 
complaints and that the conversion disorder began after the 
veteran's brief period of service.  As to whether the 
underlying emotional disturbance or psychiatric disorder was 
present in service, it was found to be not likely.  In this 
regard, it was noted that the veteran reported problems 
getting along with others in service but also earlier in 
life.  The examiner observed, as noted in the March 2000 
psychiatric examination, that the paralysis occurred after 
stressful events happening first after service when he was 
jumped by a bunch of men when he was selling watermelons off 
the back of his truck.  That examination in March 2000 also 
drew its conclusions in part based on findings of a 
contemporaneous neurological examination.  It was 
specifically noted that he demonstrated signs and symptoms of 
antisocial personality disorder over his lifetime, including 
a history of quitting school despite claiming to have a good 
childhood, as well as problems with polysubstance abuse, 
legal issues, relationships, noncompliance with treatment for 
various problems, and difficulty with authority.  After a 
review of all of the pertinent factors, the psychiatric 
examiner entered the opinion that the veteran did not acquire 
his conversion disorder as a result of military service and 
that the disorder did not render the veteran incapable of 
gainful employment.  

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
conversion disorder manifested by paralysis of the lower 
extremities.  Such a disability was not shown in service.  A 
chronic condition, as set forth at 38 C.F.R. §§ 3.307, 3.309, 
was not shown within one year of separation from service.  
The veteran was not given a diagnosis of a psychosis at any 
time, including within a presumptive period following 
service.  There was no treatment or other evidence of 
continuity of symptomatology dating from service.  Further, 
no medical examiner has opined that the veteran's conversion 
disorder manifested by paralysis of the lower extremities is 
related the veteran's service.  

Both of the VA examiners who reviewed the entirety of the 
claims folder in 2002 came to the conclusion that the 
paralysis was more likely than not due to conversion 
disorder.  The psychiatric examiner further opined that the 
conversion disorder was most likely not causally related to 
service.  The veteran has presented no competent medical 
evidence that disputes this finding.  The May 2002 VA 
examinations were thorough and consistent with the 
overwhelming evidence of record that fails to show a causal 
relationship between conversion disorder and service.  
Specifically, the psychiatrist's opinion is definitive and 
based on a review of the entire record.  Thus, the Board 
finds it to be persuasive, and hence highly probative 
evidence that is unfavorable to this claim.  The Board may 
adopt a particular medical expert's opinion for its reasons 
and bases where the expert has fairly considered the material 
evidence of record that appears to support a claimant's 
position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
Thus, the VA psychiatric examiner's May 2002 report is, for 
the reasons stated, accorded greater probative value than the 
contrary evidence and is in essence adopted.  Although the 
veteran's contentions have been considered, they are found to 
be unsupported, contrary to the evidence of record and thus 
of no probative value.  The veteran's opinion in this regard 
is not sufficient to establish a medical relationship between 
a conversion disorder and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995) (holding that 
laypersons are not competent to offer medical opinions).  As 
a result, the preponderance of the evidence is against a 
finding that the veteran has a conversion disorder manifested 
by paralysis of the lower extremities that is related to 
service.  Thus, following a longitudinal review of the 
record, the Board concludes, as noted earlier, that the 
evidence is not evenly balanced for and against the veteran, 
but that the preponderance of the evidence is in fact against 
the claim.  Thus, service connection for a conversion 
disorder manifested by paralysis of the lower extremities is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for a conversion disorder manifested by 
paralysis of the lower extremities is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

